 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 





This Asset Purchase Agreement (this “Agreement”), dated as of March __, 2020, is
entered into by and among HMNRTH, LLC, a Delaware Limited Liability Company
(“Seller”) and TCBM Holdings, LLC, a Delaware Limited Liability Company, for
purposes of Article III, (“Seller’s Owner”) (together Seller and Owner “Selling
Parties”) and Scalematix, LLC, a Nevada Limited Liability Company (“Buyer”) and
Edison Nation, Inc., a Nevada corporation, for the purposes of Article I,
Section 1.03 ( “Buyer’s Owner” or “Edison Nation”).

 

RECITALS

 



A. Selling Parties operate a consumer products company which develops, contract
manufactures and sells a line of products in the health wellness industry and
related consumer products industry.

 

B. Selling Parties desire to sell, assign, transfer and deliver to Buyer, and
Buyer desires to purchase from Seller, certain of the assets and lines of
business of Seller (“Purchased Assets”) upon the terms and subject to the
conditions set forth in this Agreement. 

NOW, THEREFORE, in consideration of the Explanatory Statement, which shall be
deemed a substantive part of this Agreement, and the mutual covenants, promises,
agreements, representations and warranties contained in this Agreement, the
parties hereto do hereby covenant, promise and agree as follows:

 

Article I

Purchase and Sale

 

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the assets set forth on Schedule 1.01, hereto (the “Purchased
Assets”), free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance (“Encumbrance”).

 

Section 1.02 Excluded Assets set forth in Schedule 1.02.

 

Section 1.03 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be as follows:

 

(a) At Closing, Buyer shall pay via wire transfer a cash amount of $70,580
Dollars ($) to Seller’s Representative. Buyer shall issue to Seller’s
Representative on the Closing Date, the number of Two Hundred Thirty-Eight
Thousand Seven Hundred and Fifty (238,750) shares of Buyer common stock (the
“Common Stock”) for ongoing management of the business.

 

 1 

 

 

(b) Assumption of Certain Liabilities: The assumption of the liabilities as set
forth in Schedule 1.03(c) (the “Assumed Liabilities”), (collectively, Section
1.03, the “Purchase Price”).

 

(c) Earn out consideration shall include the following milestones:

 

(i) At such time as the Purchased Assets achieve cumulative revenue of
$2,500,000, Seller shall earn One Hundred Twenty-Five Thousand Shares (125,000)
of Common Stock.

 

(ii) At such time as the Purchased Assets achieve cumulative revenue of
$5,000,000, Seller shall earn One Hundred Twenty-Five Thousand Shares (125,000)
of Common Stock.

 

Other than the Assumed Liabilities as set forth in Schedule 1.03(b), Buyer shall
not assume any liabilities or obligations of Seller of any kind, whether known
or unknown, contingent, matured or otherwise, whether currently existing or
hereinafter created.

 

Section 1.04 Review Period: Termination

 

(a) Examination. After full execution of this Agreement, Buyer shall have up to
five (5) business days (the “Review Period”) to review the relevant financial
statements, books and records of Seller, which Seller shall provide, certify and
warrant as full, complete and accurate.

 

(b) Termination. On or prior to the last day of the Review Period, Buyer shall
have the right to terminate this Agreement for any reason or no reason it its
sole and complete discretion. (the “Termination “). In the event of a
Termination, this Agreement shall be deemed null and void. In the event that
Buyer does not terminate this agreement during the Review Period, with such
changes as may have been previously agreed in writing by Buyer and Seller, this
Agreement, shall be final and binding.

 

Article II

Closing

 

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place within 5 days after the expiration of
the Review Period in the event that this Agreement was not terminated by Buyer
(the “Closing Date”). The consummation of the transactions contemplated by this
Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

 

 2 

 

 

Section 2.02 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a bill of sale in form and substance satisfactory to Buyer (the “Bill of
Sale”) and duly executed by Seller, transferring the Purchased Assets to Buyer;

 

(ii) copies of all consents, approvals, waivers and authorizations referred to
the Seller’s disclosure schedules (the “Disclosure Schedules”); and,

 

(iii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the Purchase Price as set forth in Section 1.03, herein; and

 

(ii) the Assignment and Assumption Agreement duly executed by Buyer.

 

Article III

Representations and warranties of seller

 

Except as set forth in the correspondingly numbered Seller’s Disclosure
Schedules, Selling Parties represent and warrant to Buyer that the statements
contained in this Article III are true and correct and any similar phrases shall
mean the actual or constructive knowledge of any director or officer of Seller,
after due inquiry.

 

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Delaware. Seller has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Seller, and (assuming due authorization, execution and delivery by Seller) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

 

 3 

 

 

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) conflict with, or result in (with or without notice
or lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances, except as set forth in Section
3.03 of Seller’s Disclosure Schedules.

 

Section 3.04 Condition of Assets. The tangible personal property included in the
Purchased Assets is in good condition and adequate for the uses to which they
are being put, and none of such /tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.

 

Section 3.05 Non-foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2.

 

Section 3.06 Compliance With Laws Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.

 

Section 3.07 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, expected or threatened against or by Seller (a) relating to or
affecting the Purchased Assets or the Assumed Liabilities; or (b) that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action, except as set
forth in Section 3.10 of the Disclosure Schedules.

 



 4 

 

 

Section 3.08 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

Section 3.09 Undisclosed Liabilities. Seller has no Liabilities with respect to
the Business, except those which have been incurred in the ordinary course of
business consistent with past practice and which are not, individually or in the
aggregate, material in amount.

 

Section 3.10 Fair Market Value. To the best of Seller’s knowledge, the Purchase
Price constitutes fair market value for the Purchased Assets.

 

Section 3.11 Governmental Orders. Except as set forth in the Disclosure
Schedules, there are no outstanding Governmental Orders (as the term is defined
herein) and no unsatisfied judgments, penalties or awards against, relating to
or affecting the Business. Seller is in compliance with the terms of each
Governmental Order set forth in the Disclosure Schedules. No event has occurred
or circumstances exist that may constitute or result in (with or without notice
or lapse of time) a violation of any such Governmental Order. “Governmental
Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

Section 3.12 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Schedules, the Disclosure Schedules
to this Agreement or any certificate or other document furnished or to be
furnished to Buyer pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

 5 

 



 

Article IV

Representations and warranties of buyer

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.

 

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Nevada. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

 6 

 



 

Section 4.04 Brokers. no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Article V

Covenants

 

Section 5.01 Public Announcements. Unless otherwise required by applicable law,
neither party shall make any public announcements regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).

 

Section 5.02 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

Section 5.03 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall (x) conduct the Business in the ordinary course of
business consistent with past practice; and (y) use reasonable best efforts to
maintain and preserve intact its current Business organization, operations and
franchise and to preserve the rights, franchises, goodwill and relationships of
its employees, customers, lenders, suppliers, regulators and others having
relationships with the Business. Without limiting the foregoing, from the date
hereof until the Closing Date, Seller shall:

 

(a) preserve and maintain all Permits required for the conduct of the Business
as currently conducted or the ownership and use of the Purchased Assets;

 

(b) pay the debts, Taxes and other obligations of the Business when due;

 

(c) continue to collect accounts receivable in a manner consistent with past
practice, without discounting such Accounts Receivable;

 

(d) maintain the properties and assets included in the Purchased Assets in the
same condition as they were on the date of this Agreement, subject to reasonable
wear and tear;

 

(e) continue in full force and effect without modification all insurance
policies, except as required by applicable Law;

 

(f) defend and protect the properties and assets included in the Purchased
Assets from infringement or usurpation;

 

(g) perform all of its obligations under all Assigned Contracts;

 

(h) maintain the Books and Records in accordance with past practice;

 



 7 

 

 

(i) comply in all material respects with all Laws applicable to the conduct of
the Business or the ownership and use of the Purchased Assets; and

 

(j) not take or permit any action that would cause material adverse changes,
events or conditions in the Purchased Assets.

 

Section 5.04 Access to Information. From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the Real Property, properties, assets, premises,
books and records, Contracts and other documents and data related to the
Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business. Any investigation pursuant to this Section 5.04 shall be conducted in
such manner as not to interfere unreasonably with the conduct of the Business or
any other businesses of Seller. No investigation by Buyer or other information
received by Buyer shall operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by Seller in this Agreement.

 

Section 5.05 Employees and Employee Benefits.

 

(a) Buyer, at Buyer’s sole discretion, may offer employment, on an “at will”
basis, to any or all of Seller’s employees. However, Buyer shall have no
obligation to offer employment to any of Seller’s employees. Seller shall bear
any and all obligations and liability under the WARN Act resulting from
employment losses pursuant to this Section 5.05.

 

(b) Except as otherwise set forth herein, Seller shall be solely responsible,
and Buyer shall have no obligation whatsoever for, any employment agreement or
Contract with any employee of Seller or compensation or other amounts payable to
any current or former employee, officer, director, independent contractor or
consultant of the Business, including, without limitation, hourly pay,
commission, bonus, salary, accrued vacation, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with Seller at
any time on or prior to the Closing Date and Seller shall pay all such amounts
to all entitled persons on or prior to the Closing Date.

 

(c) Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. Seller also shall remain solely responsible for
all workers’ compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date. Seller shall pay, or cause
to be paid, all such amounts to the appropriate persons as and when due.

 



 8 

 

 

Article VI

Indemnification

 

Section 6.01 Survival. Unless otherwise provided in this Agreement, all
representations, warranties, covenants and agreements contained herein and all
related rights to indemnification shall survive the Closing for a period of
twenty-four (24) months following the Closing Date.

 

Section 6.02 Indemnification by Seller. Seller shall defend, indemnify and hold
harmless Buyer, and its affiliates and their respective stockholders, directors,
officers and employees (“Seller Indemnitees”) from and against all Losses
arising from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or

 

(c) any Excluded Asset.

 

Section 6.03 Indemnification by Buyer. Buyer shall defend, indemnify and hold
harmless Owner and Seller, its affiliates and their respective stockholders,
directors, officers and employees (“Seller Indemnitees”) from and against all
Losses arising from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder; or

 

(c) any Assumed Liability (Except as otherwise provided and subject to Section
6.03).

 

Section 6.04 Cumulative Remedies. The rights and remedies provided in this
Article VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 



 9 

 

 

Article VII

Miscellaneous

 

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

 

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the [third] day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 7.02):

 

If to Selling Parties:

 

HMNRTH, LLC

801 West Bay Drive

Suite 476

Largo, FL 33770

 

TCBM Holdings LLC

801 West Bay Drive

Suite 476

Largo, FL 33770

 

If to Buyer:

Edison Nation, LLC

1 West Broad Street

Suite 1004

Bethlehem, PA 18018

 

Scalematix, LLC

1 West Broad Street

Suite 1004

Bethlehem, PA 18018

 



 10 

 

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05 Entire Agreement. This Agreement including all attachments and
schedules and the documents to be delivered hereunder constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and the documents to be delivered hereunder, the Exhibits
and Disclosure Schedules (other than an exception expressly set forth as such in
the Disclosure Schedules), the statements in the body of this Agreement will
control.

 

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 7.07 No Third-party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

 11 

 

 

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania without
giving effect to any choice or conflict of law provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdiction).

 

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the Commonwealth of Pennsylvania, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 7.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



  HMNRTH, LLC/TCBM HOLDINGS, LLC             By:  Brian McFadden,
Member/Authorized Signatory             By: Timothy Cabrera, Member, Authorized
Signatory         Scalematix, LLC       By: Edison Nation its owner            
By: Christopher Ferguson, CEO          Edison Nation, LLC             By:
Christopher Ferguson, CEO

 

 13 

 

 

Schedule 1.01

PURCHASED ASSETS

 

The following assets of Selling Parties:

 

  1. Inventory identified below:

 

[ex10-1_001.jpg]

 

  2. Product Line known as “HMNRTH” as set forth in Schedule 1.03(b).   3.
Trademark – Pending Class 005 – Dietary and nutritional supplements   4. Website
– www.HMNRTH.com   5. Product Formulas     a. Health and Wellness tincture    
b. Muscle and Joint Balm     c. Daytime Energize Tincture     d. Nighttime Rest
Tincture   6. Marketing Collateral     a. Celebrity Endorsement Videos     b.
Product Handouts     c. General Marketing Assets   7.

Assigned Contracts – all supplier, fulfillment and sales agreements / contracts

 

 14 

 

 

Schedule 1.02

 

EXCLUDED ASSETS

 

All assets not set forth in in Schedule 1.01

 

 15 

 

 

Schedule 1.03 (b)

 

PRODUCT LINE

 

CBD Dietary Products and Supplements.

 

Additional Health And Wellness Product Lines

 

Additional Consumable Product Lines

 

Schedule 1.03 (d)

 

ASSIGNED LIABILITIES

 

BUYER DOES NOT ASSUME ANY OTHER CURRENT OR LONG-TERM

LIABILITIES OR OBLIGATIONS OF THE SELLERS OR OWNERS

INCLUDING, BUT NOT LIMITED TO, ANY AND ALL FEDERAL, STATE OR

LOCAL PAYROLL TAXES, IRS LIENS, PENALTIES, AND INTEREST.

 

 16 

 